El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La nota denegatoria contra la cual se ha interpuesto el presente recurso gubernativo, tiene fecha 5 de agosto de 1912 y fué notificada al presentante del documento el 7 de septiembre de 1912. El escrito interponiendo el recurso es de fecha 5 de octubre de 1912 y fué archivado en la Secre-taría de esta Suprema Corte el 21 de octubre actual.
En tal virtud, y visto lo dispuesto en la sección 3 de la ley sobre recursos contra resoluciones de los registradores *831de la propiedad, aprobada en marzo 1, 1902, y lo resuelto en repetidos casos por este tribunal, procede la desestimar ción del recurso por haberse establecido fuera del término de 20 días fijado por la ley.

Desestimado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.